Citation Nr: 0827731	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to herbicide exposure.

3. Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), claimed as due to herbicide exposure.

4.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted service connection for PTSD, 
assigning a 30 percent disability evaluation, and denied 
service connection for peripheral neuropathy, CLL and left 
ear hearing loss.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review. 

A video conference hearing was held in May 2008, with the 
veteran sitting at the Wichita RO, and Michael A. Herman, an 
Acting Veterans Law Judge (VLJ), sitting in Washington, DC.  
The Acting VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2007) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

Preliminarily, the Board notes that the veteran appears to 
have indicated his desire to re-open his previously denied 
claim for a neurological condition, to include chronic 
demyelinating myelitis, claimed as due to herbicide exposure.  
However, this claim has not been adjudicated by the RO, nor 
developed for appellate consideration.  As such, it is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for peripheral 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is not shown to be productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete task); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships

2.  CLL was not manifested during active service or for many 
years thereafter, nor has it been shown to be due to 
herbicide exposure during service in Vietnam or the result of 
a disease or injury incurred during active service.

3.  Left ear hearing loss was recorded at the veteran's 
service enlistment examination.

4.  The veteran's preexisting left ear hearing loss is not 
shown by clear and unmistakable evidence to have chronically 
worsened or increased in severity during service.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2007).

2.  CLL claimed as the result of herbicide exposure was not 
incurred in active military service and may not be presumed 
to have been incurred during such service. 38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

3.  Left hear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A.  
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the veteran's service connection claims, the 
Board finds that the VCAA duty was satisfied by a letter sent 
to the veteran in September 2005.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

With regard to the veteran's increased initial rating claim, 
this appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  The United States Court of Appeals for the Federal 
Circuit and the United States Court of Appeals for Veterans 
Claims (Court) have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the RO granted the 
veteran's claim for service connection, the Board also finds 
that VA does not run afoul of the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Accordingly, the duty to notify has been fully met in this 
case and the veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim.  

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records, VA 
treatment records and private medical records pertinent to 
the years after service.  Recognition is given to the fact 
that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  See VA Medical 
Center (VAMC) treatment note, dated June 2005.  SSA decisions 
and the records considered in making those decisions are 
normally something that VA would obtain under 38 C.F.R. 
§ 3.159.  However, as the veteran reported that his SSA 
benefits had been awarded for his "neural problem," the 
Board finds that no useful purpose would be served in 
remanding the issues of hearing loss, CLL, and PTSD in order 
to obtain those records.  Additionally, the veteran was 
afforded a VA examination in April 2006 for his claim of 
entitlement to service connection for left ear hearing loss 
and in June 2006 for his claim of entitlement to service 
connection for PTSD.

The Board acknowledges that the veteran has not had a VA 
examination specifically for his CLL claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the veteran's service medical records 
are absent for any evidence of CLL, and his post-service 
medical records are absent for a current diagnosis of CLL.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms"); 
see also Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 2003) 
(noting that the Board has no obligation to obtain a medical 
opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service).  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 

LAW AND ANALYSIS

I.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the veteran's PTSD is currently assigned a 30 
percent disability evaluation, effective from June 20, 2002, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this formula, the current 30 percent rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational task (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994).

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In the Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM- 
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) are used to 
diagnose PTSD rather than evaluate the degree of disability 
resulting from the condition.  Although certain symptoms must 
be present in order to establish the diagnosis of PTSD, as 
with other conditions, it is not the symptoms but their 
effects that determines the level of impairment.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 30 
percent for PTSD.  The veteran has not been shown to have 
occupational and social impairment with reduced reliability 
and productivity.  The veteran's PTSD symptoms include 
anxiety, depression, chronic sleep disturbance, nightmares, 
some hypervigilance and avoidance of war stimuli.  While the 
June 2006 examination report indicated that he had a blunted 
affect, it was also noted that the veteran's speech was 
unremarkable.  His memory, thought process, and judgment were 
all deemed to be within normal limits.  Weekly panic attacks 
were not endorsed.  He denied suicidal ideation.  VA 
treatment records report similar symptomatology.  

As to his ability to establish and maintain effective social 
relationships, the veteran has some impairment with regard to 
social relationships.  For example, at the veteran's May 2008 
hearing, the veteran testified that he did not have many 
friends.  However, at the June 2006 VA examination, the 
veteran reported that he had many friends and many close 
friends, but that they did not usually visit him at his home.  
The veteran also reported that his friends learned to be 
"cautious" as to how they approached him so as not to 
startle him.  At the examination, the veteran further stated 
that he never took out his aggressions on his friendships.  
In addition, the veteran attends church and is a member of 
the DAV and VFW, although he reported that he rarely goes to 
meetings.  Furthermore, the veteran has been married for 
nearly 40 years.  Although at his May 2008 hearing, the 
veteran testified that he had taken some of his aggressions 
out on his wife, he clarified that most of this behavior 
occurred early on in their marriage.  Similarly, at the June 
2006 VA examination the veteran stated that his PTSD symptoms 
now minimally affected his relationship with his wife.  The 
veteran also has five children, and at the June 2006 VA 
examination, he stated that his relationship with his 
children was "good to excellent" now, although he stated 
that his relationship with them had been somewhat fragile 
when they were younger due to his PTSD symptoms.  
Accordingly, the June 2006 VA examiner concluded that 
although the veteran's psychosocial functional status 
appeared to have been significantly affected by his PTSD 
symptoms in the first 10 - 15 years after his return from 
Vietnam, currently, his psychosocial functional status 
appeared to be only mildly affected by his PTSD symptoms.

Industrially, the record reflects that the veteran has been 
medically retired since 1986.  His PTSD symptoms have not 
been shown to currently affect his ability to work.  Indeed, 
according to the April 2006 VA audiological examination, 
prior to the veteran's medical retirement, he was 
consistently employed in various positions.  Thus, it does 
not appear that the veteran's PTSD significantly interfered 
with the veteran's industrial abilities, as he was employed 
during the period of time when his PTSD symptoms 
significantly affected his psychosocial functional status.  

Furthermore, the June 2006 VA examiner conclude that the 
veteran's prognosis was fair; that it appeared the veteran's 
PTSD symptoms improved with his current medication regimen.  
The VA examiner stated that it was likely that the veteran 
would continue to suffer from his PTSD symptoms, though less 
frequently and likely with less severity with continued 
treatments.  VAMC treatment records in the veteran's claims 
file show that the veteran has in fact continued regular 
treatment for his PTSD.  Throughout the appeal period, the 
veteran appeared neatly groomed, appropriately dressed, and 
was cooperative, friendly and attentive.  At no time were any 
hallucinations, suicidal or homicidal ideations noted.  At 
his May 2008 hearing, the veteran denied having any impaired 
judgment and stated that he was not a harm to himself or 
others.  The veteran did not at any time exhibit any 
impairment in thought processes or communication, flattened 
affect, difficulty understanding complex commands, or serious 
difficulty in establishing and maintaining effective work and 
social relationships.  In fact, at the June 2006 VA 
examination, the veteran stated that his relationships with 
his wife and children had improved and that his PTSD symptoms 
had lessened.  Thus, in evaluating all of the evidence of 
record, the Board finds that the veteran's symptoms more 
nearly approximate mild to moderate social impairment, or a 
30 percent disability evaluation.  

The Board recognizes that at the June 2006 VA examination the 
veteran was assigned a GAF score of 60, which indicative of 
moderate symptoms and could be interpreted as being analogous 
to a 50 percent rating.  However, as discussed above, the 
record shows that the veteran functions fully, and that his 
personal life consists of a fulfilling marriage, close family 
relationships, and friends.  Further, a significant majority 
of the symptoms necessary to support a higher (50 percent) 
rating have not been demonstrated. The veteran's primary 
psychiatric problems appear to be some mood stability issues.  
The veteran is able to establish and maintain effective 
relationships without reduced reliability and productivity.


Accordingly, the veteran's PTSD symptoms, when considered as 
a whole, have not been shown to more nearly approximate the 
criteria for 50 percent disabling.  38 C.F.R. § 4.71, 4.130, 
Diagnostic Code 9411.  Therefore, the Board finds that the 
veteran meets the requirements for a 30 percent schedular 
rating, but no higher.  In this regard, as discussed above, 
there is insufficient evidence of symptomatology that more 
nearly approximates that which warrants the assignment of a 
50 percent disability rating; and the veteran exhibits none 
of the criteria listed for a 70 percent rating.  See 38 
C.F.R. § 4.7.

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that a 30 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for PTSD.  38 C.F.R. §§ 4.125 and 4.130, 
Diagnostic Code 9411.  

Thus, as the criteria for a disability evaluation in excess 
of 30 percent for service-connected PTSD have not been met, 
the appeal is denied.  In essence, the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
PTSD.  Since the evidence is not in equipoise, the provisions 
of 38 U.S.C.A.  
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 30 percent 
for any portion of the appeal period.

II.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

	A.  CLL

The veteran is claiming service-connection for CLL based on 
exposure to herbicides during service in Vietnam.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R.  
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, chronic lymphocytic leukemia(CLL), respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea) 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  For purposes of this section, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for CLL.  The 
veteran's DD 214 indicates that he served in the Republic of 
Vietnam between June 1969 and June 1970 and was awarded the 
Vietnam Service Medal with three bronze service stars and the 
Vietnam Campaign Medal with 60 device.  As such, the veteran 
served in the Republic of Vietnam during the Vietnam era and 
is therefore presumed to have been exposed during such 
service to certain herbicide agents, including Agent Orange.  
However, the veteran does not have a disability that is shown 
to be associated with Agent Orange exposure because the 
medical evidence of record does not establish a diagnosis of 
CLL.  

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of CLL.  While the evidence 
of record does show that the veteran has been seen for 
various neurological treatments over the years, including at 
the Cancer Center of Colorado Springs, Inc. in 1987 to 
address the possibility of CLL, the record does not reflect 
that he was diagnosed with CLL at that time or at any time 
thereafter.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In this 
regard, a March 1988 letter from a private physician states 
that although the veteran had been shown to have a history of 
an elevated white blood cell count.  However, the letter also 
informs the veteran that he did not have leukemia or cancer.  
Reference was made to bone marrow testing, which had been 
negative.  Similarly, although a June 2005 VAMC treatment 
record shows the veteran as having a history of leukocytosis, 
a diagnosis of CLL was not rendered.  Therefore, because the 
medical evidence of record does not establish that the 
veteran has a current diagnosis of CLL in this case, the 
Board finds that the veteran is not entitled to service 
connection for CLL on a direct or presumptive basis due to 
herbicide exposure.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for CLL, claimed as due to herbicide exposure, is 
not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supplement 2007); 38 C.F.R. §§ 3.102, 3.303 3.307(a)(3), 
3.309(a) (2007). 


	B.  Left Ear Hearing Loss

In various statements, the veteran contends he was exposed to 
acoustic trauma in service as an infantry squad leader in 
Vietnam.  The veteran is considered competent to relate a 
history of noise exposure during service.  See 38 C.F.R. 
§ 3.159(a)(2).  Moreover, the veteran was awarded the Vietnam 
Service Medal with three bronze stars, thus noise exposure 
during service is conceded.  See 38 C.F.R. § 3.305(c).  The 
veteran is claiming entitlement to service connection for 
left ear hearing loss based on a theory of aggravation.

For purposes of 38 U.S.C.A. §§ 1110 and 1131, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that 
appellant's psychiatric disorder existed before examination, 
acceptance and enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004) that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  The Federal Circuit 
further held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  In the case of wartime 
service, the Federal Circuit concluded that the presumption 
may be overcome only "where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
and applies to claims, which were pending on or filed after 
May 4, 2005.  As the veteran's case was pending as of that 
date, the amendment applies.

The Court has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(Court cited the definition set forth in Paragraph D of VA 
Regulation 1063).  

The Court has further stated that the word "unmistakable" 
means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 
Vet. App. 254, 258 (1999) (citing Webster's New World 
Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 
Vet. App. 412, 418 (1996) (stating that "clear and 
unmistakable error" means an error that is undebatable); 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The 
words 'clear and unmistakable error' are self-defining.  They 
are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed.").  

The standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable .... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261.  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  

In this regard, the Federal Circuit has held that a corollary 
to the Secretary's definition of "disability" in 38 C.F.R. 
§ 4.1 is that an increase in disability must consist of 
worsening of the enduring disability and not merely a 
temporary flare-up of symptoms associated with the condition 
causing the disability.  Davis v. Principi, 276 F.3d 1341, 
1344 (Fed. Cir. 2002).  The Federal Circuit stated: 
"[e]vidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability.  Davis, 276 F.3d at 
1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994) (Court held that 38 U.S.C.A. § 1153 requires some 
increase in the severity of the preexisting condition 
causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b).

In the present case, the veteran's service entrance 
examination documents that the veteran had left ear hearing 
loss at service entry.  The veteran's December 1968 service 
enlistment audiological evaluation documented a pure tone 
threshold result, in decibels, of 50.  VA has specifically 
defined the term "disability" for service connection claims 
involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  
Thus, despite being determined acceptable, the veteran's 
December 1968 audiological evaluation meets the VA standards 
for hearing loss pursuant to 38 C.F.R. § 3.385.  

The Board therefore finds that the presumption of soundness 
is not for application.  See 38 U.S.C.A. § 1111.  The 
question remains, however, as to whether there is a medical 
relationship between the veteran's current left ear hearing 
loss (shown on VA examination in April 2006) and service.  As 
noted above, rebuttal of the presumption of soundness also 
requires that VA establish, by clear and unmistakable 
evidence, that veteran's disability was not aggravated by 
service.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.

Although the Board acknowledges that the veteran did 
experience acoustic trauma during his period of service, the 
medical evidence of record does not indicate that the 
veteran's left ear hearing loss underwent a permanent 
increase in severity beyond the natural progress of the 
disability.  Service treatment records are negative in this 
respect.  Further, the Board notes that shortly before the 
veteran's separation from service, in November 1970, an 
authorized audiological evaluation pure tone thresholds, in 
decibels, was performed, and the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
3
3
30
N/A
45
LEFT
5
5
20
N/A
45

In other words, while the examiner noted high frequency 
bilateral hearing loss, there is no evidence of aggravation 
of the veteran's left ear hearing loss in service.  The Board 
also finds it significant that the April 2006 VA examiner 
stated that the veteran's left ear hearing loss was not 
aggravated by military service noise exposure.  The examiner 
explained that at his November 1970 separation physical, the 
veteran checked "No" in response to the question asking if 
he had ear, nose or throat trouble or hearing loss.  
Furthermore, the veteran's hearing loss in the left ear at 
4000Hz was 5 decibels better at the time of separation, as 
compared to hearing loss at the time of entrance.  No 
worsening of the veteran's left ear hearing loss during 
service has been shown.  Absent any evidence to the contrary, 
the Board therefore finds that the probative medical opinion 
and conclusion clearly and unmistakably demonstrates that the 
veteran's preexisting left ear hearing los was not aggravated 
by his active service.  Consequently, the presumption of 
soundness is rebutted in this case.  

The Board also finds that it is not necessary to address the 
issue of aggravation under the provisions of 38 U.S.C.A § 
1153 and 38 C.F.R. § 3.306(b).  These provisions do not have 
an effect on this case because the Board has already 
determined under 38 U.S.C.A. § 1111 that the evidence clearly 
and unmistakably demonstrates that the veteran's left ear 
hearing loss was not aggravated by active service.  VAOGCPREC 
3-2003.

In addition to the medical record, the Board has considered 
the veteran's assertions in adjudicating the claim for 
service connection for left ear hearing loss on appeal.  The 
Board does not doubt the sincerity of the veteran's beliefs 
that his current left ear hearing loss is medically related 
to his military service.  However, the veteran cannot 
establish his claim on the basis of his assertions, alone.  
The claim on appeal turns on medical matters, and, as a 
layperson without appropriate medical training and expertise, 
the veteran simply is not competent to render a probative 
(i.e., persuasive) opinion on such a matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
For these reasons, the veteran's own assertions as to the 
etiology of his condition have no probative value.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for left ear hearing loss.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303 3.307(a)(3), 3.309(a) (2007). 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
disabling for PTSD is denied.

Entitlement to service connection for CLL, claimed as due to 
herbicide exposure, is denied. 

Entitlement to service connection for left ear hearing loss 
is denied.

	(CONTINUED ON NEXT PAGE)




REMAND

As discussed above, there is evidence that the veteran is 
receiving disability benefits through the SSA.  Specifically, 
during the course of June 2005 mental health assessment, the 
veteran stated that he was receiving SSA disability benefits, 
and that those benefits had been awarded due to his neural 
problems.  The duty to assist particularly applies to 
relevant evidence known to be in the possession of the 
Federal Government, such as VA, or Social Security records.  
See 38 C.F.R. 
§ 3.159(c)(2) (2007).  Indeed, 38 C.F.R. § 3.159(c)(2) states 
that VA "will" make as many efforts as necessary to obtain 
Social Security records.  Therefore, as it is apparent that 
these records may have some probative value to the issue of 
service connection for peripheral neuropathy, the Board finds 
that all available records relating to the veteran's claim 
for Social Security disability benefits must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.  All negative responses 
should be fully annotated in the record.

2.  After the development above has been 
completed to the extent possible, 
reexamine the claims file to determine 
whether any supplementary development is 
warranted including, but not limited to, 
whether an additional neurological 
examination is necessary.

3.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC). Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


